             Case 4:18-cv-03598-HSG Document 43 Filed 11/01/18 Page 1 of 3



                                     UNITED STATES DISTRICT COURT 

                                   NORTHERN DISTRICT OF CALIFORNIA 

                                                        

                                           RELATED CASE ORDER 

 

 

         A Motion for Administrative Relief to Consider Whether Cases Should be Related or a Sua Sponte 
Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3‐12) has been filed.  The time for 
filing an opposition or statement of support has passed.  As the judge assigned to case   

 

         18-cv-02777-RS 
         Lite‐On Singapore PTE, Ltd. v. Darfon Electronics Corporation 

          

        I find that the more recently filed case(s) that I have initialed below are related to the case 
assigned to me, and such case(s) shall be reassigned to me.  Any cases listed below that are not related to 
the case assigned to me are referred to the judge assigned to the next‐earliest filed case for a related 
case determination. 

 

 

Case                  Title                                                          Related Not
                                                                                             Related
18-cv-03598-          Darfon Electronics Corp. v. Lite-On Singapore PTE,                     X
HSG                   Ltd.
 

                                                   ORDER 

 

        The parties are instructed that all future filings in any reassigned case are to bear the initials of 
the newly assigned judge immediately after the case number. Any case management conference in any 
reassigned case will be rescheduled by the Court.  The parties shall adjust the dates for the conference, 
disclosures and report required by FRCivP 16 and 26 accordingly. Unless otherwise ordered, any dates for 
hearing noticed motions are vacated and must be re‐ noticed by the moving party before the newly 



                                                      1 
           Case 4:18-cv-03598-HSG Document 43 Filed 11/01/18 Page 2 of 3



assigned judge; any deadlines set by the ADR Local Rules remain in effect; and any deadlines established 
in a case management order continue to govern, except dates for appearance in court, which will be 
rescheduled by the newly assigned judge. 

 

 

Dated:                                              By:                                  

                                                    Richard Seeborg 

                                                    United States District Judge 

 

                                 




                                                    2 
             Case 4:18-cv-03598-HSG Document 43 Filed 11/01/18 Page 3 of 3



                                     UNITED STATES DISTRICT COURT 

                                   NORTHERN DISTRICT OF CALIFORNIA 

                                                      

                                             CLERK’S NOTICE 

            The court has reviewed the motion and determined that no cases are related and no 
    reassignments shall occur. 

 

 

Dated:  11/1/18                                     By:                                 

                                                    Corinne Lew, Deputy Clerk 

 




                                                    3 
